STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS

DIANNE C. FAZIO,                                                               FILED
Claimant Below, Petitioner                                                 November 2, 2018
                                                                             EDYTHE NASH GAISER, CLERK
                                                                             SUPREME COURT OF APPEALS
vs.)   No. 18-0439 (BOR Appeal No. 2052379)                                      OF WEST VIRGINIA

                   (Claim No. 2018002215)

CENTRAL PRINTING COMPANY,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Dianne C. Fazio, by Reginald D. Henry, her attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. Central Printing Company, by
Lindsay S. Brennan, its attorney, filed a timely response.

        The issue on appeal is compensability. The claims administrator rejected the claim for
carpal tunnel syndrome on September 14, 2017. The Office of Judges affirmed the decision in its
December 18, 2017, Order. The Order was affirmed by the Board of Review on April 20, 2018.
The Court has carefully reviewed the records, written arguments, and appendices contained in
the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Ms. Fazio, a bindery supervisor, alleges that she developed carpal tunnel syndrome in the
course of and resulting from her employment. Ms. Fazio began treating with Melissa Chapman,
M.D., for various conditions in 2008. She was diagnosed with hypothyroidism, high cholesterol,
and elevated body mass index. On November 9, 2012, Ms. Fazio reported numbness in her hands
and that her hands get tingly after overuse. She had been wearing braces at night for a few years.
On October 7, 2015, Dr. Chapman noted that Ms. Fazio had been experiencing hand numbness
and using braces since she was eighteen. Finally, on May 9, 2017, she reported hand weakness
and numbness in her first three fingers.
                                                1
        An EMG was performed on July 12, 2017, and evaluated by Barry Vaught, M.D. Dr.
Vaught found evidence of carpal tunnel syndrome. There was no evidence of radiculopathy from
the cervical spine. On July 26, 2017, John Tabit, M.D., noted that Ms. Fazio presented for
evaluation of bilateral hand pain. She stated that she had numbness, tingling, weak grip, and that
it was affecting her ability to work. Dr. Tabit found that her EMG was consistent with bilateral
carpal tunnel syndrome. He diagnosed carpal tunnel syndrome and recommended surgery.

        In the employee’s and physician’s report of injury, completed August 7, 2017, Ms. Fazio
alleged that she developed carpal tunnel syndrome as a result of her work duties. Dr. Tabit
signed the physician’s portion and diagnosed bilateral carpal tunnel syndrome as a result of an
occupational disease. An undated letter was submitted from Central Printing, signed by the
president of the company, Rick Fazio, Ms. Fazio’s husband. The letter indicates Ms. Fazio has
been working for the employer since May of 2000. The letter stated that “[w]e believe that her
carpal tunnel is due to the work that she does here”. He stated that he feels as if Ms. Fazio needs
the requested surgery and requested that it be authorized. The claims administrator rejected the
claim on September 14, 2017.

        On November 15, 2017, Prasadarao Mukkamala, M.D., performed an independent
medical evaluation in which he noted Ms. Fazio’s occupational duties as the following: folding
paper to make books, assembling the papers to make a book, cutting the edges using a machine,
and dealing with pads to cut and glue the pages. Dr. Mukkamala diagnosed bilateral carpal
tunnel syndrome. He opined that the condition is not related to Ms. Fazio’s work duties because
they are not of sufficient degree of force or repetition necessary to cause carpal tunnel syndrome.
Dr. Mukkamala found that Ms. Fazio has hypothyroidism and obesity, both of which are known
risk factors for developing carpal tunnel syndrome. Dr. Mukkamala also noted that Dr. Chapman
stated in an October 7, 2015, treatment noted that Ms. Fazio had been experiencing hand
numbness and using braces since she was eighteen, prior to her working for the employer.

        Ms. Fazio testified in a hearing before the Office of Judges on November 21, 2017, that
she has worked for the employer for twenty-three years in the same position. She stated that her
job entails setting machines up for jobs, cutting paper, and folding paper. She works eight hours
a day, five days a week. Ms. Fazio alleged that repetitive hand motions and lifting paper
weighing between twenty and twenty-five pounds caused her carpal tunnel syndrome. The
symptoms began a few years prior. She denied any prior injuries to her hands. Ms. Fazio testified
that she has had hypothyroidism for eighteen years. She denied any hobbies involving her hands.
Ms. Fazio stated that the president of the company, Rick Fazio, is her husband. She also stated
that she told Dr. Chapman that she had been wearing braces for the past two to three years, but
denied telling her that she had worn then since she was eighteen. On cross examination, Ms.
Fazio asserted that she did not believe she wore braces prior to working for the employer. She
also denied telling Dr. Chapman that she had experienced hand numbness for years. Ms. Fazio
stated that her hands had hurt off and on for approximately four years. She also stated that she
probably wore braces off and on since she was eighteen, but nothing constant. Ms. Fazio testified
that prior to working for the employer, she worked in a cabinet factory sanding cabinets but had
no pain while working there.
                                                2
        The Office of Judges affirmed the claims administrator’s rejection of the claim in its
December 18, 2017, Order. After a review of the evidence, the Office of Judges determined that
Ms. Fazio has two conditions noted in West Virginia Code of State Rules § 85-20 (2006) as
causing or contributing to carpal tunnel syndrome in the form of hypothyroidism and obesity.
The Office of Judges also looked to West Virginia Code of State Rules § 85-20-41.5 (2006) and
found that Ms. Fazio’s job is not listed in the occupational grounds at high risk for carpal tunnel
syndrome. Further, her job duties were not found to entail the highly repetitive forceful
movements known to cause carpal tunnel syndrome, nor did her job involve awkward wrist
positioning, vibratory tools, significant grip force, or high force of repetitive manual movements.
Lastly, the Office of Judges found that Ms. Fazio had been experiencing symptoms of carpal
tunnel syndrome since she was eighteen years old, well before she began working for the
employer. The Board of Review adopted the findings of fact and conclusions of law of the Office
of Judges and affirmed its Order on April 20, 2018.

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. West Virginia Code of State Rules § 85-20 lists occupations at
high risk for carpal tunnel syndrome as well as the type of movements likely to cause carpal
tunnel syndrome. Ms. Fazio’s job is not listed and her job duties do not entail the movements
likely to cause carpal tunnel syndrome. Further, she has two conditions known to cause or
contribute to carpal tunnel syndrome and she had symptoms well before she began working for
the employer.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.
ISSUED: November 2, 2018


CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Paul T. Farrell sitting by temporary assignment
Justice Tim Armstead
Justice Evan H. Jenkins

Justice Allen H. Loughry II suspended and therefore not participating.



                                                3
4